DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, Figures 1-6, is acknowledged.  Election was made without traverse in the reply filed August 31, 2022.  Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Applicant did not withdraw claims 11-16 that Examiner determined are drawn to nonelected Species B based on Applicant’s disclosure (claims 11-16 recite a “cupsole,” which is only disclosed in conjunction with Species B, Figures 24-28).  Therefore, claims 11-16 have been withdrawn as being drawn to a nonelected species.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “one or more reinforcement elements” in claim 5.  Examiner respectfully notes that although the instant specification discloses on page 5, lines 5-23 that invocation of 35 USC 112(f) is not intended, invocation of 35 USC 112(f) is not optional.  If a claim limitation meets the requirements of 35 USC 112(f), 35 USC 112(f) is invoked.  Therefore, if Applicant does not intend to invoke 35 USC 112(f) with the limitation “one or more reinforcement elements,” claim 5 should be amended to include sufficient structure, material or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,212,797 Merry et al. in view of US Pub No. 2008/0098623 Komitau.
To claim 1, Merry discloses a shoe (1) (see Figures 1-3B; col. 3, lines 1-56) comprising:
an upper (4,5,6); and
a shoe panel (2) configured to detachably couple to the upper of the shoe (see Figures 1-3B; col. 3, lines 1-20), the shoe panel comprising a first end (the first end comprises the right edge of shoe panel 2 as depicted in Figure 3A). 
Merry discloses a shoe panel that detachably couples to the upper via a hook and loop fastening system (see Figures 1-3B; col. 3, lines 1-20).
Merry does not disclose a midsole coupled to the upper, a midsole insert comprising a channel, the midsole insert positioned proximal a junction between the upper and the midsole, the midsole insert further comprising a magnet within the channel and the first end of a shoe panel comprising a magnet configured to seat within the channel of the midsole insert and mate with the magnet within the channel. 
However, Komitau teaches a shoe (10) (see Figures 1-9; paras. 0021, 0042-0057, 0059-0060) comprising a midsole (20), a midsole insert (22) comprising a channel (24), the midsole insert positioned proximal a junction between a shoe panel (30) or the location a typical upper would be disposed (see Figures 1-9), the midsole insert further comprising a magnet within the channel and a first end of the shoe panel comprising a magnet configured to seat within the channel of the midsole insert and mate with the magnet within the channel (see especially Figures 4-7; para. 0060).
Merry and Komitau teach analogous inventions in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe of Merry to include channel and magnet configuration as taught by Komitau because Komitau teaches that this configuration is known in the art and beneficial for reinforcing the connection between the shoe panel and the midsole (para. 0060) and would allow a wearer to, for example, wear a pair of shoes whose left and right uppers are of two different colors, corresponding to, for example, the two colors of a favorite sports team (para. 0022).  It would further have been obvious to one of ordinary skill in the art that adding the channel and magnet configuration of Komitau to the hook and loop configuration of Merry would provide additional security from accidental separation of the shoe panel of Merry from the upper and midsole of Merry.  If relying solely on the hook and loop system of Merry, the shoe panel of Merry would be particularly vulnerable to separation from the upper/midsole along bottom edges of the shoe panel, a weakness that would be remedied if the channel and magnet configuration of Komitau were added to Merry.

To claim 2, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) further teaches a shoe wherein the shoe panel is a midfoot panel (see Figures 1-3B of Merry) comprising a second end (the second end comprises the left edge of shoe panel 2 as depicted in Figure 3A of Merry) configured to seat within a second channel (22 of Komitau) on an opposite side of the shoe (see Figures 1-9 of Komitau).

To claim 3, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) further teaches a shoe further comprising a midfoot hook and loop closure panel (see Figures 1-3B of Merry; col. 3, lines 1-20 of Merry; the midfoot hook and loop closure panel comprises the first attachment media disposed on quarter 7 of Merry) on the upper that is configured to mate with a midfoot panel hook and loop closure panel located on an underside of the midfoot panel (see Figures 1-3; col. 3, lines 1-20 and 50-56 of Merry; the midfoot hook and loop closure panel comprises attachment media 8 of Merry disposed on the underside of midfoot panel 2 of Merry).

To claim 5, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) further teaches a shoe wherein the midfoot panel (see Figures 1-3B of Merry) comprises one or more reinforcement elements (32 of Komitau) on at least one of the first and second ends of the midfoot panel (see especially Figures 5-7 of Komitau; para. 0051 of Komitau).

To claim 8, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) further teaches a shoe wherein the midfoot panel comprises a plurality of eyelets (10 of Merry) comprising a lace (3 of Merry) running therethrough (see Figure 1 of Merry; col. 3, lines 21-33 of Merry).

To claim 9, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) further teaches a shoe wherein the channel is substantially L-shaped (inasmuch as currently claimed, as best depicted in Figures 6-7 of Komitau, channel 24 is considered to be “substantially L-shaped;” Examiner respectfully notes that the term “substantially” is very broad).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Merry in view of Komitau (as applied to claims 1 and 2, above) in further view of USPN 5,307,569 Melcher.
To claim 4, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) teaches a shoe comprising a combined midfoot and vamp hook and loop closure panel (see Figs. 1-3B of Merry; col. 3, lines 5-20 of Merry; the combined midfoot and vamp hook and loop closure panel comprises the first attachment media disposed on quarter 7 of Merry).
The modified invention of Merry does not teach a shoe comprising separate midfoot and vamp hook and loop closure panels.  
However, Melcher teaches a shoe comprising a midfoot hook and loop closure panel (16C) and a separate vamp hook and loop closure panel (16D) configured to mate to a midfoot hook and closure panel located on the underside of the midfoot panel (see Fig. 2).
The modified invention of Merry and Melcher teach analogous inventions in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shoe of the modified invention of Merry to comprise separate vamp and midfoot hook and loop closure panels as taught by Melcher because Melcher teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that the smaller, separate midfoot and vamp hook and loop closure panels of Melcher would allow for attachment of the midfoot panel using less hook and loop closure material compared to the larger, unitary hook and loop panels of Merry, thereby reducing manufacturing costs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merry in view of Komitau (as applied to claims 1 and 2, above) in further view of USPN 6,681,503 Morle.
To claim 6, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) further teaches a shoe wherein the upper further comprises a tongue (4 of Merry) extending upward from a vamp of the shoe (annotated Figs. 1 and 2 of Merry, see below; inasmuch as currently claimed, tongue 4 extends in a direction upward and away from the vamp of the shoe of Merry; Examiner respectfully notes that claim 6 does not recite, for example, that the tongue extends upward directly from the vamp of the shoe), and a quarter (7) comprising a quarter extension (annotated Figs. 1 and 2 of Merry) on each of a first and a second side of the tongue (annotated Figs. 1 and 2 of Merry), the quarter extensions configured to overlap onto an upper surface of the tongue (inasmuch as currently claimed, Examiner respectfully asserts that although quarter extensions are configured to be disposed on the surface of tongue 4 configured to face toward the foot of the wearer, the quarter extensions can nonetheless properly be considered to overlap onto an “upper surface” of tongue 4 because they overlap tongue 4 on a surface of tongue 4 that is disposed adjacent to the upper edge of tongue 4).

    PNG
    media_image1.png
    646
    945
    media_image1.png
    Greyscale

The modified invention of Merry does not teach a shoe wherein the tongue comprises a tongue side extension on at least one side of the tongue.
However, Morle teaches a shoe comprising a tongue having tongue side extensions on at least one side of the tongue (annotated 1, see below).

    PNG
    media_image2.png
    903
    804
    media_image2.png
    Greyscale

The modified invention of Merry and Morle teach analogous inventions in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shoe of the modified invention of Merry to include the tongue side extensions as taught by Morle because Morle teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that the tongue side extensions of Morle would provide increased comfort for the upper surface of the foot of a wearer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Merry in view of Komitau and Morle (as applied to claim 6, above) in further view of USPN 7,412,785 Navasky.
To claim 7, the modified invention of Merry (i.e. Merry in view of Komitau, as detailed above) teaches a shoe wherein at least one of the quarter extensions comprises hook and loop fastener and the midfoot panel comprises a hook and loop fastener configured to mate with hook and loop fastener of the at least one quarter extensions (see Figs. 1-3B of Merry; col. 3, lines 5-20 of Merry).
The modified invention of Merry does not teach a shoe wherein the at least one quarter extension comprises a magnet and the midfoot panel comprises a magnet configured to mate to the magnet of the at least one quarter extension.  
However, Navasky teaches a shoe comprising a midfoot panel with a magnet configured to mate to a magnet on the shoe quarter (col. 2, lines 22-49; see Figs.).
The modified invention of Merry and Navasky teach analogous invenitons in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shoe of the modified invention of Merry so that the midfoot panel includes a magnet configured to mate to a corresponding magnet on the quarter extensions as taught by Navasky because Navasky teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art as a simple substitution of one well-known fastening mechanism for another to achieve the predictable result of attaching the midfoot panel to the quarter extensions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732